



smallhiresa78.jpg [smallhiresa78.jpg]
2020 Brunswick Performance Plan (BPP)
Summary Terms and Conditions


Purpose
Reward achievement of annual goals
Eligibility
Officers of the Company as approved by the Board of Directors
Performance Period
2020 fiscal year.
Performance Measures
Bonuses based 100% on achievement against the following financial measures as of
the end of the performance period.


* For Enterprise-level and Business Acceleration Officers,
* 75% based on Earnings Per Share ("EPS" (ex. items)), and
* 25% based on overall Brunswick Free Cash Flow ("FCF")


* For Presidents of Mercury, Advanced Systems Group and Boat Group,
* 50% based on EPS (ex. items),
* 25% based on overall Brunswick FCF, and for the following:
* President, Mercury Marine
* 12.5% Propulsion Segment Earnings Before Interest and Taxes ("EBIT"), and
* 12.5% P&A Segment EBIT
* President, Advanced Systems Group
* 25% P&A Segment EBIT
* President, Boat Group
* 25% Boat Segment EBIT
FCF is consistent with external reporting definition.
FCF, EPS (ex. items) and EBIT (ex. items) from continuing operations results for
the year will be adjusted for:
* Restructuring, exit, integration, and impairment costs (including debt
issuance and extinguishment costs) and associated savings - variance from
budget;
* Acquisition/sale of “strategic” assets (e.g., transformational or material
acquisitions) not contemplated in the budget;
* Impact of any “unusual in nature” or “infrequently occurring” charges or
impacts related to changes in accounting principles;
* Impact of unplanned financing arrangements (including debt issuance,
off-balance sheet leasing and factoring);
* Cash taxes--variance from budget;
* Impact of change in tax law or statutory rates--variance from budget; and
* Unusual tax items (i.e., FIN 48, Discrete Tax Items, Valuation Allowance
Reversals, etc.).


Performance results may be adjusted, as appropriate, for extraordinary or
unanticipated items.


The Human Resources and Compensation Committee will determine the applicable
performance goals and the bonuses payable upon attainment of such goals, which
determinations shall be conclusive and binding on all interested parties.


Notwithstanding the above, no award shall be payable unless the blended
performance metrics above are attained at a level that is at least 25% of the
Enterprise-wide target payout level, as certified by the Human Resources and
Compensation Committee.






--------------------------------------------------------------------------------





Funding Review and Approval
The following steps will be taken to review and approve funding:


* CFO will review performance to evaluate required accruals;
* CEO will review performance at end of performance period and recommend bonuses
to the Human Resources and Compensation Committee as appropriate; and
* Human Resources and Compensation Committee will review and approve bonuses as
deemed appropriate.
Individual Awards
Individual awards will be determined on a discretionary basis using overall
approved funding, evaluation of individual performance for the performance
period, target incentives as a percentage of salary and covered salary (actual
paid for year). In no case shall an award exceed 200% of an individual’s target
incentive opportunity.


Individuals must be employed at the end of the performance period to be eligible
for an award, with ultimate payout at the discretion of the Human Resources and
Compensation Committee. Those employees whose employment terminates due to
death, permanent and total disability, or as a result of restructuring
activities or plant shutdown will be eligible to receive individual awards
solely at the discretion of the CEO and Chief Human Resources Officer. In
addition, if an employee retires later than June 30th of the performance period
and after either the sum of the employee’s age and years of continuous service
from his or her latest hire date equals 70 or more or the employee’s age is 62
or more, provided that for purposes of age 62, participant must have at least 3
years of continuous service from their latest hire date, then, subject to prior
approval by the Vice President and Chief Human Resources Officer or, in the case
of the Corporation’s executive officers, the Human Resources and Compensation
Committee, in its sole discretion, such employee may be eligible for a prorated
payout, based on the number of days of employment in the performance period
completed prior to the date of retirement. Any awards payable in the event of
termination due to death, permanent disability, as a result of restructuring
activities or plant shutdown, or retirement shall be subject to the achievement
of the applicable performance conditions and shall be paid as specified under
"Timing and Form of Award Payments."
Timing and Form of Award Payments
In 2021, after financial results are confirmed and appropriate approvals are
obtained; provided, however, that any such award shall be paid to U.S.-based
employees (including any U.S.-based former employees who are eligible for
payment following their termination of employment as described under “Individual
Awards” above) by no later than March 15, 2021. Payment may be made in cash,
shares of Brunswick common stock granted under the Brunswick Corporation 2014
Stock Incentive Plan, a combination of cash or stock, or an alternate form of
equity, as determined by the Human Resources and Compensation Committee. All
amounts payable under the BPP shall be subject to all applicable taxes and
withholdings.
Claw Back
The Human Resources and Compensation Committee will evaluate the facts and
circumstances of any restatement of earnings due to fraud or intentional
misconduct that results in material noncompliance with any financial reporting
requirement and, in its sole discretion, may require the repayment of all or a
portion of bonus awards from individual(s) responsible for the restatement and
others assigned to salary grade 21 and above, including senior executives, as
deemed appropriate by the Human Resources and Compensation Committee. In
addition, bonus awards shall be subject to forfeiture, recovery by Brunswick or
other action pursuant to any other clawback or recoupment policy which Brunswick
may adopt from time to time, including without limitation any such policy which
Brunswick may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.






--------------------------------------------------------------------------------





Additional Terms & Conditions
Payment of any bonus is in the sole discretion of the Human Resources and
Compensation Committee. The Human Resources and Compensation Committee of the
Board administers this plan. The Human Resources and Compensation Committee may
interpret this plan, and adopt, amend and rescind administrative guidelines and
other rules with respect to this plan as deemed appropriate. The Human Resources
and Compensation Committee may modify, revise, discontinue, cancel or terminate
this plan or any payments associated with this plan at any time, without notice.
The BPP will be governed by the laws of the State of Illinois, without regard to
the conflict of law provisions of any jurisdiction.


To the extent permitted by applicable law, Brunswick shall have the right to
offset from any amount distributable hereunder any amount that the employee owes
to Brunswick or any affiliate thereof without the consent of the employee (or
his or her beneficiary, in the event of the employee’s death).


The opportunity to receive a bonus hereunder does not guarantee any person the
right to or expectation of any future bonus opportunities under the BPP or any
future incentive plan adopted by Brunswick.





Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued employment.
Employment is at-will and may be terminated by either the employee or Brunswick
for any reason at any time.







